INVESTMENT OBJECTIVE The Fund seeks to provide long-term capital appreciation by investing primarily in mid-cap stocks that meet the Fund’s investment criteria, including financial, sustainability and social responsibility factors. This objective may be changed by the Fund’s Board of Directors without shareholder approval. FEES AND EXPENSES OF THE FUND This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. You may qualify for sales charge discounts if you and your family invest, or agree to invest in the future, at least $50,000 in Calvert mutual funds that are not money market funds. More information about these and other discounts is available from your financial professional and under “Choosing a Share Class” on page 89 and “Reduced Sales Charges” on page 92 of the Fund’s Prospectus, and under “Method of Distribution” on page 50 of the Fund’s Statement of Additional Information (“SAI”). Shareholder Fees (fees paid directly from your investment) Class A Class B Class C Class Y Maximum sales charge (load) on 4.75 % None None None purchases (as a % of offering price) Maximum deferred sales charge None 5.00 % 1.00 % None (load) (as a % of amount purchased or redeemed, whichever is lower) 1 Redemption fee (as a % of amount 2.00 % 2.00 % 2.00 % 2.00 % redeemed or exchanged within 30 days of purchase) Annual Fund Operating Expenses (expenses that you pay each year as a % of the value of your investment) Class A Class B Class C Class Y Management fees 0.90 % 0.90 % 0.90 % 0.90 % Distribution and service 0.25 % 1.00 % 1.00 % None (12b-1) fees Other expenses 0.38 % 0.90 % 0.43 % 0.39 % Total annual fund operating 1.53 % 2.80 % 2.33 % 1.29 % expenses 1 The contingent deferred sales charge reduces over time. Example This example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The example assumes that: • you invest $10,000 in the Fund for the time periods indicated and then either redeem or hold your shares at the end of those periods; • your investment has a 5% return each year; and • the Fund’s operating expenses remain the same. Although your actual costs may be higher or lower, under these assumptions your costs would be: Share Class 1 Year 3 Years 5 Years 10 Years Class A $623 $935 $1,270 $2,212 Class B Expenses assuming $783 $1,268 $1,679 $2,824 redemption Expenses assuming no $283 $868 $1,479 $2,824 redemption Class C Expenses assuming $336 $727 $1,245 $2,666 redemption Expenses assuming no $236 $727 $1,245 $2,666 redemption Class Y $131 $409 $708 $1,556 Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (“turns over” its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the “Example”, affect the Fund’s performance. During the most recent fiscal year, the Fund’s portfolio turnover rate was 63% of its portfolio’s average value. SUMMARY PROSPECTUS JANUARY 31, 2013 1 INVESTMENTS, RISKS AND PERFORMANCE Principal Investment Strategies The Fund invests primarily in the common stocks of mid-size U.S. companies. The Fund currently defines mid-cap companies as those whose market capitalization falls within the range of the Russell Midcap Growth Index. As of December 31, 2012, the market capitalization of the Russell Midcap Growth Index companies ranged from $337 million to $21.2 billion with a weighted median level of $8.8 billion and a weighted average level of $9.3 billion. The Russell Midcap Growth Index is reconstituted annually. The Fund normally seeks to have a weighted average market capitalization between $2 billion and $12 billion. Stocks chosen for the Fund combine growth and value characteristics or offer the opportunity to buy growth at a reasonable price. The Fund may also invest up to 25% of its net assets in foreign securities. The Fund is “non-diversified,” which means it may invest a greater percentage of its assets in a particular issuer than a “diversified” fund The Subadvisor favors companies which have an above market average prospective growth rate, but sell at below market average valuations. The Subadvisor evaluates each stock in terms of its growth potential, the return for risk free investments, and the risk and reward potential for the company to determine a reasonable price for the stock. Sustainable and Socially Responsible Investing. The Fund seeks to invest in companies and other enterprises that demonstrate positive environmental, social and governance performance as they address corporate responsibility and sustainability challenges. Calvert believes that there are long-term benefits in an investment philosophy that attaches material weight to the environment, workplace relations, human rights, Indigenous Peoples’ rights, community relations, product safety and impact, and corporate governance and business ethics. Calvert also believes that managing risks and opportunities related to these issues can contribute positively to company performance as well as to investment performance over time. The Fund has sustainable and socially responsible investment criteria that reflect specific types of companies in which the Fund seeks to invest and seeks to avoid investing. Investments are first selected for financial soundness and then evaluated according to the Fund’s sustainable and socially responsible investment criteria. Investments must be consistent with the Fund’s current investment criteria, including financial, sustainability and social responsibility factors, the application of which is in the economic interest of the Fund and its shareholders. Principal Risks You could lose money on your investment in the Fund, or the Fund could underperform, because of the risks described below. An investment in the Fund is not a bank deposit and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Non-diversification Risk. Because the Fund may invest a greater percentage of its assets in a particular issuer than a diversified fund, the gains or losses on a single stock may have greater impact on the Fund than a diversified fund. Management Risk. Individual investments of the Fund may not perform as expected, and the Fund’s portfolio management practices may not achieve the desired result. Stock Market Risk. The market prices of stocks held by the Fund may fall. Common Stock Risk . Although common stocks have a history of long-term growth in value, their prices fluctuate based on changes in a company’s financial condition, on overall market and economic conditions, and on investors’ perception of a company’s well-being.
